Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 22 October 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my Dear Sister
Quincy October 22d 1811

I wrote to you upon fryday, but I do not now recollect what I have written. I know that my heart was full and my mind wrought up, to a pitch, beyond what it would bear.
The Solemn Scene which presented to me, two Dear Relatives Sleeping in Death at the same moment, can never be effaced from my mind. upon Saturday I followed their remains to our own Tombs and Saw them dposited Side by Side, never more to be Seperated. 50 years had they lived together in the greatest harmony Love and Friendship, united in their Religious principles and Sentiments as well as in their worldly pursuits. together they have I trust assended to their God and our God. they have joined the Spirits of the just made perfect and are Singing Hallelujah to the most high. these reflections my dear Sister rob Death of his Sting, and assuage the too Selfish grief of my heart. why do I ask myself—Should I wish their longer Stay upon Earth? they had fulfilld the Age allotted to Man. they lived to every usefull purpose whilst upon Earth, and were not permitted to become burdensome and helpless, to themselves, or others. I really feel a releaf from  when I reflect, that neither is left to mourn for the Death of the other.
“The thought of death indulge” I will give it its wholesome Empire, and may it Still the tumult of my ruffled breast”
Mr Whitney deliverd a most excellent discourse from the hundred and 12 Psalm, 6 verse, the righteous Shall be held in everlasting remembrance, in which he drew the Character of our dearly beloved, and Respected Brother. while he was writing this Sermon  intelligence was carried to him, that our dear Sister had expired. affected as he was, he added a handsome Sketch of her Character to his Sermon. Truth was his Guide. there was not any flattery, nor any part of the Character over charged, as a large and crouded  Audience  testified by their attention, their tears and their Silence. the Relatives and Friends will apply for a coppy for the press—The week before her death, I was with her when mr Whitney visited her, and prayed with her. She calld him to her Bedside, and thanked him, conversed with him upon her faith and hopes Said, that She frequently thought, that She was not an inhabitant of this world if She could be write down her thoughts, we should find that She held converse with Superiour Beings—
Mr Cranch came in. mr Whitney asked him how he did? he replied, well only in trouble. trouble Says She with the most Cheering voice, what troubles you? Your Sickness my dear he replied. O Says She, be like me. there is not any thing troubles me. She preserved that Cheerfullness to the last moment. I never saw her Shed a tear through her whole Sickness. when she was told that he was gone—She replied we Shall soon meet again. he has left me only for a few moments. I Shall know where to find him. the day before her death She  sufferd much,  was lost and wandering at times—Said once to me—Seems to me, never any body faild So fast as I have, yet even then exprest hopes of Recovery. I did not live to Say Sister we think you cannot get well. how could I damp the ardour of her Spirits, which Strove to keep alive the wish of living for the  poor Motherless Children of her departed Daughter?
She Said in the conversation which I think in my last Letter, I mentiond her having with Susan about an hour before her Death, that She was both ready and willing to depart if it was the will of heaven. an hour before I was there, mrs Quincy was calld to See her. She was going to Boston for the Season. She took a most tender and affectionate leave of her, told her She Should never see her again—thanked her for all her kindness to her, and to her Family. Seeing Mrs Quincy much affected, She desired her to retire, and  overcame —
She had received Letters from mrs Clark and mrs Foster from abroad She call’d for them, and gave them me to read, desired me to write answers to them—directed me with the utmost Calmness to the draw where mr Cranchs will was deposited, gave directions respecting the post office, and in all respects appeard collected and more like her former self than I had Seen her. I had not any Idea when I left her but that She might continue Several days. She spoke to the President when he went in, with as much cheerfullness and Spirit as usual, desired me to  direct Some Rice boild for her. her exit was as Sudden when it took place as possible. a Suffocation as I Suppose from the water which I heard the Evening before rolling within her.
I thank heaven that her Suffering was not prolonged and much greater. She never complaind or , every body was kind, and good—every thing She ate or drank was pleasent.
Mr Cranch was Lethargic from the first. he had Some lucid intervals, but could not express himself in a connected Sentence. this I regret, as I know we Should have all been Edified by his conversation. he did not Suffer any pain, but a distress for Breath—thus my dear Sister has the Scene closed upon our dear Friends. may we be prepared to  follow them, our lives as  blameless and our death as happy and Peacefull as theirs that we may be of that happy number who shall be held in Everlasting Remembrance—Mrs Greenleaf has conducted herself with the calm temper of a Christian, and a worthy descendent of Such pious parents.
My dear Neice has behaved with propriety as She always does. every thing proper and necessary was done for her. She is gone to day to Boston to get her a coat, which I Shall have made for her when She returns.
Col Smith arrived here upon Sunday morning, and was  releived to find mrs Smith had gone through the dreaded opperation and to find her also so well She walks from one chamber to an other, and Sits up the chief of the day. the wound has closed and healed. her arm She is forbidden to use, keeps it in a Sling, and is not allowd to lift it up—She is weak but not more so than might be expected. Abbe Adams is getter better Slowly—
Since I began this Letter I have received yours of october 29th—I beg mr Peabody to take great care of his Leg a wound in the Leg, is a serious matter. Six week has the president Sufferd from his. it is  just so that his  upon it now
 in vinigar, and wash the bruised places. it will remove the  Blood, and restore the circulation. Let me hear from you, and know how he does—
we all desire to be kindly rememberd to you and I doubt not, we have your prayers for us—as we are mindfull of you in our petitions to heaven— I am my dear Sister your / Sympathizing and afflicted / Sister
Abigail Adams